Winborne, C. J.:
By reference to the opinion on appeal of this case reported in 246 N.C. 183, 97 S.E. 2d, 840, no error was found in the matters to which assignments of error relate. However, in the statement of the case, paragraph 4, on which the opinion was made to rest, the judgment of the Recorder’s Court of Cabarrus County as shown in addendum to the record, was inadvertently referred to, instead of the judgment of the Superior Court “that the defendant pay fine of $100 and cost; and that he be not convicted of a similar offense for a period of 12 months,” entered at the October 1956 Term, — and pursuant thereto, in the last paragraph of the opinion, the cause was remanded for proper judgment on verdict rendered.
In this connection the Court holds that the judgment of Superior Court that the defendant pay fine of $100 and cost is a final judgment. S. v. Griffin, 246 N.C. 680, _. The super-added provision is merely surplusage. Consequently the order remanding the cause to Superior Court of Cabarrus County for judgment, and the judgment rendered pursuant thereto at the August 1957 Term of Superior Court of said County are hereby striken out. And the original opinion as amended herein will be, and is upheld.
No error.